Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 1 of 30     PageID #:
                                    146



  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawai’i 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiff
  Wicked Nevada, LLC

                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

   Wicked Nevada, LLC,                    )   Case No.: 1:19-cv-413-SOM-KJM
                                          )   (Copyright)
                      Plaintiff,          )
       vs.                                )   FIRST AMENDED COMPLAINT;
                                          )   EXHIBITS 1-4; DECLARATION
   JOHN DOE dba YTS and                   )   OF STEPHANIE KESSNER;
   DOES 1-16Senthil Vijay Segaran         )   DECLARATION OF BENNY NG
                                          )
                      Defendants.         )   (1) CONTRIBUTORY
                                          )       COPYRIGHT
                                          )       INFRINGEMENT
                                          )   (2) INTENTIONAL
                                          )       INDUCEMENT
                                          )   (3) DIRECT COPYRIGHT
                                          )       INFRINGEMENT

                           FIRST AMENDED COMPLAINT

            Plaintiff Wicked Nevada, LLC. (“Plaintiff”) file this First Amended

  Complaint against Defendants JOHN DOE dba YTS and DOES 1-16Senthil Vijay

  Segaran (“Defendant”) (sometimes referred to collectively as “Defendants”) and

  alleges as follows:

  20-019A                            Exhibit "1"
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 2 of 30                     PageID #:
                                    147



                                I.     NATURE OF THE ACTION

           1.         Plaintiff brings this action to stop the massive piracy of its motion

  picture Extremely Wicked, Shockingly Evil and Vile brought on by websites under

  the collective name YTS and their users.

           2.         To halt Defendants’s illegal activities, Plaintiff brings this action under

  the United States Copyright Act of 1976, as amended, 17 U.S.C. §§ 101, et seq. (the

  Copyright Act”) and alleges that Defendants are is liable for inducement, and direct

  and contributory copyright infringement in violation of 17 U.S.C. §§ 106 and 501.

                               II.    JURISDICTION AND VENUE

           3.         This Court has subject matter jurisdiction over this action pursuant to

  17 U.S.C. §§ 101, et. seq., (the Copyright Act), 28 U.S.C. § 1331 (federal question),

  and 28 U.S.C. § 1338 (patents, copyrights, trademarks, and unfair competition).

           4.         Defendants solicits, transacts, or are is doing business within this

  jurisdiction, and hasve committed unlawful and tortious acts both within and outside

  this jurisdiction with the full knowledge that their his acts would cause injury in this

  jurisdiction.

           5.         Defendant JOHN DOE causes harm to Plaintiff’s business within this

  District by diverting customers in this District to unauthorized Internet-based content

  distribution services through, at least, the interactive websites branded under the

  name “YTS”, particularly yts.lt.

                                                    2
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 3 of 30            PageID #:
                                    148



           6.         Defendant JOHN DOE has designed its his interactive websites to

  individually target Hawaii users based upon their personal information such as web

  browsing history.

           7.         Upon information and belief, Defendant JOHN DOE solicits and

  collects registration information, log files including the Internet Protocol (“IP”)

  address, Internet Service Provider (“ISP”) and browser type of each user who visits

  its his interactive websites.

           8.         Upon information and belief, Defendant JOHN DOE uses cookies and

  web beacons to store information such as personal preferences of users who visit its

  his websites.




           9.         Upon information and belief, Defendant JOHN DOE obtains financial

  benefit from its his users in Hawaii via third party advertisements such as Google

  through the Google AdSense program.

                                                3
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 4 of 30               PageID #:
                                    149



           10.        Upon information and belief, Defendant JOHN DOE uses the cookies,

  log files and/or web beacons to narrowly tailor the website viewing experience to

  the geolocation of the user. Particularly, users in Hawaii receive advertisements

  based upon their location and websites they have previously visited.




           11.        Particularly, Defendant JOHN DOE encourages its his users to register

  an account with YTS to post comments, make requests for more pirated content and

  block the advertisements.




                                                 4
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 5 of 30               PageID #:
                                    150




           12.        In the alternative, the Court has jurisdiction of Defendant JOHN DOE

  pursuant to Fed. R. Civ. P. 4(k)(2), the so-called federal long-arm statute, for at least

  the following reasons: (1) Plaintiff’s claims arise under federal law; (2) the

  Defendant JOHN DOE purposely directed its his electronic activity into the United

  States and targets and attracts a substantial number of users in the United States and,

  more particularly, this District; (3) Defendant JOHN DOE does so with the manifest

  intent of engaging in business or other interactions with the United States; (4) the

  Defendant JOHN DOE is not subject to jurisdiction in any state’s courts of general

  jurisdiction; and (5) exercising jurisdiction is consistent with the United States

  Constitution and laws.

           13.        Defendant JOHN DOE uses or has used many United States based

  resources for operating its his interactive websites such as the Internet hosting and

  nameserver company Cloudflare, Inc. (California), the U.S. Internet Service

                                                 5
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 6 of 30              PageID #:
                                    151



  Providers (“ISPs”) AT&T, Verizon, and Charter Communications LLC dba

  Spectrum (“Spectrum”), the Internet server companies Digital Ocean, Inc. (New

  York), Level 3 Communications, Inc. (Colorado), Digital Management Partners,

  LLC dba GigeNET (Illinois), FDC Servers.Net LLC (Illinois), QuadraNet, Inc.

  (California), and Hurricane Electric Internet Services (California). See Decl. of

  Stephanie Kessner at ¶20, Exhibit “1”.

           14.        Defendant and third parties under his control JOHN DOE further uses

  the Virtual Private Network (“VPN”) provider London Trust Media (Colorado) and

  even the Onion Router (“TOR”) exit relays of the US Naval Research Labs in

  Washington, DC and an individual in Texas to conceal its login records to its

  Cloudflare account when operating the interactive websites. See Redacted Decl. of

  Benny Ng at ¶¶2-4 [Redacted to protect privacy of said individual in Texas].

           15.        Defendant JOHN DOE promotes overwhelmingly if not exclusively

  motion pictures produced by United States companies on its his interactive websites.

           16.        Defendant JOHN DOE promotesd Plaintiff’s motion picture

  prominently on the website https://yts.lt/movie/extremely-wicked-shockingly-evil-

  and-vile-2019 to attract new users.




                                                6
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 7 of 30                    PageID #:
                                    152




           17.        Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) - (c)

  because: (a) all or a substantial part of the events or omissions giving rise to the

  claims occurred in this District; and (c)(3) any ofalthough the Defendant is not a

  resident of the United States he may be sued in this District.

                                           III.   PARTIES

                                          A. The Plaintiff
           18.        The Plaintiff is a limited liability company registered under the laws of

  the State of Nevada. The Plaintiff has its principal offices in Los Angeles,

  California. The Plaintiff is an affiliate of Voltage Pictures, a production company

  with a notable catalog of major award-winning motion pictures, such as, for

  example, Dallas Buyers Club, by independent film makers. See www.voltage

  pictures.com.

                                                   7
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 8 of 30                PageID #:
                                    153



           19.        Plaintiff is the owner of the copyright for the motion picture in the

  Work “Extremely Wicked, Shockingly Evil, and Vile”, (hereafter: the “Work”) a

  major motion picture released in May of 2019.

           20.        The Work is about how a courtroom frenzy ensues and sweeps 1970s

  America when a young single mother reluctantly tips the attention of a widespread

  manhunt toward her longtime boyfriend, Ted Bundy.

                                          B. The Defendants

           21.        Defendant is upon information and belief, a citizen of India and a

  resident of the United Kingdom.

           22.        Defendant is the sole shareholder in his alter ego company Techmodo

  Limited.

           21.23. Defendant JOHN DOE operates an interactive website http://yts.lt

  (hereafter: “YTS website”) which includes a library of torrent files for copyright

  protected motion pictures, including Plaintiff’s. The torrent files can be used by a

  BitTorrent client application to download motion pictures for free.                Upon

  information and belief, Defendant JOHN DOE previously operated the websites

  yts.ag and yts.am which all now redirect to the YTS website.

           22.24. Upon information and belief, the name YTS mentioned in Defendant

  JOHN DOE’s YTS website is an abbreviation of YIFY Torrent Solutions. The

  name YIFY is derived from the name Yiftach Swery, the founder of YIFY Torrent

                                                 8
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 9 of 30          PageID #:
                                    154



  Solutions.

           23.25. Defendant JOHN DOE states on the YTS website, “Here you will be

  able to browse and download YIFY movies in excellent 720p, 1080p and 3D

  quality…”




           24.26. The YTS website of Defendant JOHN DOE is considered one of the

  most popular torrent sites in world.     See https://torrentfreak.com/top-10-most-

  popular-torrent-sites-of-2019/ [last accessed on July 19, 2019].

           25.27. Defendant JOHN DOE creates the torrent files made available on the

  YTS websites.

           26.28. Upon information and belief, Defendant JOHN DOE uses a process

  referred to as “ripping” to create a copy of motion pictures from either Blu-ray or

  legal streaming services.
                                            9
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 10 of 30                 PageID #:
                                     155



           27.29. Defendant JOHN DOE includes the words such as [YTS.AM] or

  [YTS.LT] or at least the wording YTS in the titles of each of the torrent files it he

  creates in order to enhance its his reputation for the quality of its his torrent files

  and attract users to its his interactive YTS website.

           28.        The true names and capacities, whether individual, corporate, associate

  or otherwise, of Defendant JOHN DOE is unknown to Plaintiff who therefore sues

  said Defendant by a fictitious name. Defendant JOHN DOE is known to the

  Plaintiff only by the website where it induces and contributes to infringements of

  Plaintiff’s Work and the IP addresses at which it logged into or associated with the

  Cloudflare account for hosting the websites. See Exhibit “1”.

           29.30. As of July 19, 2019, the whois search records for the registrant of the

  YTS website (yts.lt) show registrant name of “TechModo Limited” at 85 Great

  Portland Street, First Floor, London W1W 7LT, in England.                              See

  https://www.domreg.lt/en/services/whois/?search=yts.lt [Last Accessed on July 19,

  2019.




                                                  10
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 11 of 30        PageID #:
                                     156




           30.31. The Company Techmodo Limited was declared dissolved by the

  Registrar of Companies for England and Wales on April 30, 2019 but reincorporated

                                         11
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 12 of 30         PageID #:
                                     157



  or revived in July of 2019.

           31.32. Cloudflare, Inc. provides hosting and nameserver service for the

  interactive websites of Defendant JOHN DOE.

           32.33. Defendant JOHN DOE logged into its his Cloudflare account from IP

  address             2600:1700:2800:2ed0:4d1f:c735:c1dc:220b   on       2019-03-26

  23:25:30.060443 UTC. Publicly available records show that this IP address belongs

  to AT&T. Exhibit “1”.

           33.34. Defendant JOHN DOE logged into its his Cloudflare account from IP

  address 174.255.1.178 on 2019-05-24 01:51:58.780956+00 UTC.               Publicly

  available records show that this IP address belongs to Verizon Wireless. Exhibit

  “1”.

           34.35. Defendant JOHN DOE logged into its his Cloudflare account from IP

  address             2600:1005:b160:eb5:6b76:fd7f:da7c:cb98    on       2018-12-15

  02:08:41.871848+00 UTC. Publicly available records show that this IP address

  belongs to Verizon Wireless. Exhibit “1”.

           35.36. Defendant JOHN DOE logged into its his Cloudflare account from IP

  address 24.180.115.170 on 2019-05-24 07:49:32.335518+00 UTC.              Publicly

  available records show that this IP address belongs to Spectrum. Exhibit “1”.

           36.37. Defendant JOHN DOE logged into its his Cloudflare account from IP

  address             2604:6000:9f45:e800:a8b7:797:3bba:8333    on       2019-01-21

                                              12
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 13 of 30                  PageID #:
                                     158



  20:14:22.932249+00 and on 2019-03-16 22:09:48.879404+00 UTC. Publicly

  available records show that this IP address belongs to Spectrum. Exhibit “1”.

           37.        Plaintiff intends to request that the Court allow early third party

  discovery of the ISPs in order to learn the identity of Defendant JOHN DOE.

           38.        Upon information and belief, the Defendants DOESindividuals 1-16

  shown in Exhibit “2” are users of the interactive websites of Defendant JOHN DOE.

           39.        Upon information and belief, one or more if not all of these individuals

  Defendants DOES 1-16 have registered accounts with the interactive websites of

  Defendant JOHN DOE.

           40.        The Defendants DOES individuals 1-16 are members of a group of

  BitTorrent users or peers whose computers are collectively interconnected for the

  sharing of a particular unique file, otherwise known as a “swarm”. The particular

  file a BitTorrent swarm is associated with has a unique “hash” number, which in

  this case is: SHA1: 10142A7133B784BF295AAFABDDAAC53F90EA8C88 (the

  “Unique Hash Number”). The file name is “Extremely Wicked, Shockingly Evil,

  And Vile (2019) [WEBRip] [720p] [YTS.AM]”. Exhibit “2”.

           41.        IUpon information and believe, Each of the Defendants DOES 1-16

  received from Plaintiff’s agent at least a first notice per 17 U.S.C. 512(a) of the

  Digital Millennium Copyright Act (“DMCA notice”) requesting the individual to

  stop infringement of the Work or other Works via BitTorrent protocol.

                                                  13
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 14 of 30              PageID #:
                                     159



           42.        The ISPs Spectrum, Hawaiian Telcom and Verizon provide the

  Internet service for Defendants DOES 1-16. Plaintiff intends to subpoena the ISPs

  in order to learn the subscriber identities of Defendants DOES 1-16. Further

  discovery may be necessary in some circumstances in order to be certain of the

  identity of the proper Defendant. Plaintiff believes that information obtained in

  discovery will lead to the identification of each Defendant’s true names and permit

  the Plaintiff to amend this Complaint to state the same. Plaintiff further believes

  that the information obtained in discovery may lead to the identification of

  additional infringing parties to be added to this Complaint as Defendants. Plaintiff

  will amend this Complaint to include the proper names and capacities when they

  have been determined. Plaintiff is informed and believes, and based thereon allege,

  that each of the fictitiously named Defendants participated in and are responsible

  for the acts described in this Complaint and damages resulting therefrom.

                                        IV.   JOINDER

           43.        Pursuant to Fed. R. Civ. P. 20(a)(2), each of the Defendants was

  properly joined because, as set forth in more detail below, the Plaintiff asserts: (a) a

  right to relief arising out of the same transaction, occurrence, or series or

  transactions, namely (i) the distribution of the torrent file associated with Plaintiff’s

  Work via the YTS website of Defendant JOHN DOE to Defendants DOES 1-16; (ii)

  the inducement by Defendant JOHN DOE of the direct infringements of Defendants

                                               14
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 15 of 30              PageID #:
                                     160



  DOES 1-16; and/or (iii) the infringement complained of herein by each of the

  Defendants was part of a series of transactions over the course of a relatively short

  period of time, involving the exact same piece of the Plaintiff’s copyrighted Work,

  and was accomplished by the Defendants acting in concert with each other; and (b)

  there are common questions of law and fact.

                            V.    FACTUAL BACKGROUND
           A. The Plaintiff Owns the Copyright to the Work

           44.41. The Plaintiff is the owner of the copyright in the Work. The Work is

  the subject of a copyright registration, and this action is brought pursuant to 17

  U.S.C. § 411. See Exhibit “3”.

           45.42. The Work is a motion picture currently offered for sale in commerce.

           46.43. Defendants had notice of Plaintiff’s rights through at least the credits

  indicated in the content of the motion pictures which bore proper copyright notices.

  See Exhibit “4”.

           47.44. Defendants also had notice of Plaintiff’s rights through general

  publication and advertising associated with the motion picture, and packaging and

  copies, each of which bore a proper copyright notice.

           B. Defendants Used BitTorrent To Infringe the Plaintiff’s Copyright

           48.45. BitTorrent is one of the most common peer-to-peer file sharing

  protocols (in other words, set of computer rules) used for distributing large amounts

                                              15
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 16 of 30               PageID #:
                                     161



  of data.

           49.46. The BitTorrent protocol’s popularity stems from its ability to distribute

  a large file without creating a heavy load on the source computer and network. In

  short, to reduce the load on the source computer, rather than downloading a file

  from a single source computer (one computer directly connected to another), the

  BitTorrent protocol allows users to join a "swarm" of host computers to download

  and upload from each other simultaneously (one computer connected to numerous

  computers).

        1. Defendants DOESIndividuals 1-16 installed a BitTorrent Client onto his
  or her Computer
           50.47. A BitTorrent Client is a software program that implements the

  BitTorrent Protocol. There are numerous such software programs which can be

  directly downloaded from the Internet.

           51.48. Once installed on a computer, the BitTorrent Client serves as the user’s

  interface during the process of uploading and downloading data using the BitTorrent

  protocol.

           52.49. Defendants DOESIndividuals 1-16 installed a BitTorrent Client onto

  their respective computer.

           2. The Initial Seed, Torrent, Hash and Tracker

           53.50. A BitTorrent user that wants to upload a new file, known as an “initial


                                              16
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 17 of 30              PageID #:
                                     162



  seeder,” starts by creating a “torrent” descriptor file using, for example, the Client

  he or she installed onto his or her computer.

           54.51. The Client takes the target computer file, the “initial seed,” here the

  copyrighted Work, and divides it into identically sized groups of bits known as

  “pieces.”

           55.52. The Client then gives each one of the computer file’s pieces, in this

  case, pieces of the copyrighted Work, a random and unique alphanumeric identifier

  known as a “hash” and records these hash identifiers in the torrent file.

           56.53. When another peer later receives a particular piece, the hash identifier

  for that piece is compared to the hash identifier recorded in the torrent file for that

  piece to test that the piece is error-free. In this way, the hash identifier works like

  an electronic fingerprint to identify the source and origin of the piece and that the

  piece is authentic and uncorrupted.

           57.54. Torrent files also have an "announce" section, which specifies the URL

  (Uniform Resource Locator) of a “tracker,” and an "info" section, containing

  (suggested) names for the files, their lengths, the piece length used, and the hash

  identifier for each piece, all of which are used by Clients on peer computers to verify

  the integrity of the data they receive.

           58.55. The “tracker” is a computer or set of computers that a torrent file

  specifies and to which the torrent file provides peers with the URL address(es).

                                              17
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 18 of 30              PageID #:
                                     163



           59.56. The tracker computer or computers direct a peer user’s computer to

  other peer user’s computers that have particular pieces of the file, here the

  copyrighted Work, on them and facilitates the exchange of data among the

  computers.

           60.57. Depending on the BitTorrent Client, a tracker can either be a dedicated

  computer (centralized tracking) or each peer can act as a tracker (decentralized

  tracking).

           3. Torrent Sites

           61.58. “Torrent sites” are websites that index torrent files that are currently

  being made available for copying and distribution by people using the BitTorrent

  protocol. There are numerous torrent websites.

           62.        Upon information and belief, Defendants Individuals 1-16 went to a

  torrent site to upload and download Plaintiff’s copyrighted Work.

           63.59. Upon information and belief, Defendants DOES 1-16 went to the

  torrent site YTS of Defendant JOHN DOE to download Plaintiff’s copyrighted

  Work.

           4. Uploading and Downloading a Work Through a BitTorrent Swarm

           64.60. Once the initial seeder has created a torrent and uploaded it onto one

  or more torrent sites, then other peers begin to download and upload the computer

  file to which the torrent is linked (here the copyrighted Work) using the BitTorrent

                                                18
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 19 of 30            PageID #:
                                     164



  protocol and BitTorrent Client that the peers installed on their computers.

           65.61. The BitTorrent protocol causes the initial seeder’s computer to send

  different pieces of the computer file, here the copyrighted Work, to the peers

  seeking to download the computer file.

           66.62. Once a peer receives a piece of the computer file, here a piece of the

  copyrighted Work, it starts transmitting that piece to the other peers.

           67.63. In this way, all of the peers and seeders are working together in what

  is called a “swarm.”

           68.64. Here, Defendants individuals 1-16 participated in the same swarm and

  directly interacted and communicated with other members of that swarm through

  digital handshakes, the passing along of computer instructions, uploading and

  downloading, and by other types of transmissions.

           69.65. In this way, and by way of example only, one initial seeder can create

  a torrent that breaks a movie up into hundreds or thousands of pieces saved in the

  form of a computer file, like the Work here, upload the torrent onto a torrent site,

  and deliver a different piece of the copyrighted Work to each of the peers. The

  recipient peers then automatically begin delivering the piece they just received to

  the other peers in the same swarm.

           70.66. Once a peer has downloaded the full file, the BitTorrent Client

  reassembles the pieces and the peer is able to view the movie. Also, once a peer has

                                             19
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 20 of 30          PageID #:
                                     165



  downloaded the full file, that peer becomes known as “an additional seed,” because

  it continues to distribute the torrent file, here the copyrighted Work.

           5. The Plaintiff’s Computer Investigator Identified the Defendants’

           Individuals’ IP Addresses as Participants in a Swarm That Was

           Distributing the Plaintiff’s Copyrighted Work

           71.67. The Plaintiff retained Maverickeye UG (“MEU”) to identify the IP

  addresses that are being used by those people that are using the BitTorrent protocol

  and the Internet to reproduce, distribute, display or perform the Plaintiff’s

  copyrighted Work.

           72.68. MEU used forensic software to enable the scanning of peer-to-peer

  networks for the presence of infringing transactions.

           73.69. MEU extracted the resulting data emanating from the investigation,

  reviewed the evidence logs, and isolated the transactions and the IP addresses

  associated therewith for the files identified by the SHA-1 hash value of the Unique

  Hash Number.

           74.70. The IP addresses, Unique Hash Number, and hit dates contained on

  Exhibit “2” accurately reflect what is contained in the evidence logs, and show that

  Defendants Individuals DOES 1-16 have copied a piece of the Plaintiff’s

  copyrighted Work identified by the Unique Hash Number.

           75.71. The Defendants DOESIndividuals 1-16’s computers used the

                                            20
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 21 of 30              PageID #:
                                     166



  identified IP address to connect to the investigative server from a computer in this

  District in order to transmit a full copy, or a portion thereof, of a digital media file

  identified by the Unique Hash Number.

           76.72. MEU’s agent analyzed each BitTorrent “piece” distributed by the IP

  address listed on Exhibit 2 and verified that re-assemblage of the pieces using a

  BitTorrent Client results in a fully playable digital motion picture of the Work.

           77.73. MEU’s agent viewed the Works side-by-side with the digital media

  file that correlates to the Unique Hash Number and determined that they were

  identical, strikingly similar or substantially similar.

           C. Defendant JOHN DOE is the initial Seeder of the Work

           78.74. Defendant JOHN DOE was the initial seeder who copied the Work and

  created the torrent file “Extremely Wicked, Shockingly Evil, And Vile (2019)

  [WEBRip] [720p] [YTS.AM]”. Exhibit “2”.

           79.75. Accordingly, Defendant JOHN DOE is the initial contributor and

  create of the Swarm identified by the Unique Hash Number.

           80.76. Defendant JOHN DOE does not have a license from Plaintiff to copy

  Plaintiff’s Work.

           D. Defendant JOHN DOE distributes the torrent file of the Work

           81.77. Defendant JOHN DOE has made the torrent file “Extremely Wicked,

  Shockingly Evil, And Vile (2019) [WEBRip] [720p] [YTS.AM]” available to users

                                             21
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 22 of 30            PageID #:
                                     167



  in Hawaii such as Defendants DOESIndividuals 1-16, the United States and the

  entire World to download from its his interactive YTS website.

           82.78. Indeed, according to Defendant JOHN DOE’s website, the Work has

  been downloaded over 276,000 times since July 31, 2019 from Defendant’s website.

           83.79. Defendant JOHN DOE does not have a license from Plaintiff to

  distribute copies of Plaintiff’s Work.

           E. Defendant JOHN DOE induces infringements of the Work

           84.80. Users of the Defendant JOHN DOE’s interactive website use the

  website for its intended and unquestionably infringing purposes, most notably to

  obtain immediate, unrestricted, and unauthorized access to unauthorized copies of

  Plaintiff’s Copyrighted Work.

           85.81. Defendant JOHN DOE promotes its his website for overwhelmingly,

  if not exclusively, infringing purposes, and that is how the users use the websites.

           86.82. The commercial value of Defendant JOHN DOE’s website depends on

  high-volume use of unauthorized content through the website. Defendant JOHN

  DOE promises its his users reliable and convenient access to all the content they

  can watch and users visit the websites based on Defendant JOHN DOE’s apparent

  success in delivering infringing content to its his customers.


                                VI. FIRST CLAIM FOR RELIEF
                      (Intentional Inducement – Against Defendant JOHN DOE)

                                            22
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 23 of 30              PageID #:
                                     168



           87.83. Plaintiff re-alleges and incorporates by reference the allegations

  contained in each of the foregoing paragraphs.

           88.84. Plaintiff is the copyright owner of the Work which contains an original

  work of authorship.

           89.85. Defendant JOHN DOE has actual knowledge of third parties’

  infringement of Plaintiff’s exclusive rights under the Copyright Act.

           90.86. Defendant JOHN DOE intentionally induced the infringement of

  Plaintiff’s exclusive rights under the Copyright Act, including infringement of

  Plaintiff’s exclusive right to publicly distribute copies of Copyrighted Work.

           91.87. As intended and encouraged by Defendant JOHN DOE, the website

  provides torrent files that connect users to Torrent sources and/or sites that deliver

  copies of Plaintiff’s Copyrighted Work. The operators of these Torrent sources

  directly infringe Plaintiff’s exclusive rights by providing unauthorized copies of the

  work to the public, including to users of Defendant JOHN DOE’s website.

           92.88. Once the user of Defendant JOHN DOE’s website has obtained a

  complete copy of the Plaintiff’s Copyrighted Work, that particular user also becomes

  another Torrent source that delivers copies of Plaintiff’s Copyrighted Work.

           93.89. Defendant JOHN DOE induces the aforementioned acts of

  infringement by supplying the torrent file that facilitates, enables, and creates direct

  links between its users and the infringing Torrent source, and by actively inducing,

                                             23
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 24 of 30           PageID #:
                                     169



  encouraging and promoting the use of the website for blatant copyright infringement.

           94.90. Defendant JOHN DOE’s intentional inducement of the infringement of

  Plaintiff’s rights in its Copyrighted Work constitutes a separate and distinct act of

  infringement.

           95.91. Defendants JOHN DOE’s inducement of the infringement of Plaintiff’s

  Copyrighted Work is willful, intentional, and purposeful, and in disregard of and

  with indifference to the rights of Plaintiff.

           96.92. Defendant JOHN DOE’s actions are a direct and proximate cause of the

  infringements of Plaintiff’s Work.

                                VII. SECOND CLAIM FOR RELIEF
                      (Contributory Copyright Infringement based upon Material
                           Contribution – Against Defendant JOHN DOE)

           97.93. Plaintiff re-allege and incorporate by reference the allegations

  contained in each of the foregoing paragraphs.

           98.94. Defendant JOHN DOE has actual or constructive knowledge of

  infringement of Plaintiff’s exclusive rights under the Copyright Act. Defendants

  JOHN DOE knowingly and materially contributes to such infringing activity.

           99.95. Defendant JOHN DOE knowingly and materially contributes to the

  infringement of Plaintiff’s exclusive rights under the Copyright Act, including

  infringement of Plaintiff’s exclusive right to distribute the Work. Defendant JOHN

  DOE designs and promotes the use of the YTS website to provide torrent files that

                                             24
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 25 of 30                 PageID #:
                                     170



  connect customers to unauthorized online torrent sources to download copies of

  Plaintiff’s Copyrighted Work.       The operators of these torrent sources directly

  infringe Plaintiff’s distribution rights by providing copies of the Work to the public,

  including to YTS website users. The operators, or others operating in concert with

  them, control the facilities and equipment used to store and deliver copies of the

  content, and they actively and directly cause the content to be distributed when users

  run the torrent file obtained from the YTS website.

           100.96.    Defendant JOHN DOE knowingly and materially contributes to

  the aforementioned acts of infringement by supplying the website that facilitates,

  encourages, enables, and creates direct links between website users and infringing

  operators of the Torrent services, and by actively encouraging, promoting, and

  contributing to the use of the website for blatant copyright infringement.

           101.97.    Defendants JOHN DOE’s knowing and material contribution to

  the infringement of Plaintiff’s rights in the Copyrighted Work constitutes a separate

  and distinct act of infringement.

           102.98.    Defendant JOHN DOE’s knowing and material contribution to

  the infringement of Plaintiff’s Copyrighted Work is willful, intentional, and

  purposeful, and in disregard of and with indifference to the rights of Plaintiff.

           103.99.    As a direct and proximate result of the infringement to which

  Defendant JOHN DOE knowingly and materially contributes, Plaintiff is entitled to

                                             25
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 26 of 30               PageID #:
                                     171



  damages and Defendant JOHN DOE’s profits in amounts to be proven at trial.

           104.100.      Defendant JOHN DOE obtained a direct financial interest,

  financial advantage, and/or economic consideration from the infringements in Hawaii

  as a result of their his infringing actions in the United States.

                                VIII. THIRD CLAIM FOR RELIEF
                  (Contributory Copyright Infringement against all Defendants based
                             upon participation in the BitTorrent Swarm)


           105.101.      Plaintiff re-alleges and incorporates by reference the allegations

  contained in each of the foregoing paragraphs.

           106.102.      By participating in the BitTorrent swarm with others,

  Defendants induced, caused or materially contributed to the infringing conduct of

  others.

           107.103.      Plaintiff did not authorize, permit, or provide consent to the

  Defendants inducing, causing, or materially contributing to the infringing conduct

  of others.

           108.104.      Defendants knew or should have known that the other

  BitTorrent users in a swarm with it were directly infringing the Plaintiff’s

  copyrighted Work by copying constituent elements of the registered Work that are

  original.       Indeed, Defendants directly participated in and therefore materially

  contributed to others’ infringing activities.

           109.105.      The Defendants’s infringements were committed “willfully”
                                               26
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 27 of 30               PageID #:
                                     172



  within the meaning of 17 U.S.C. § 504(c)(2).

           110.106.      By engaging in the contributory infringement alleged in this

  Complaint, the Defendants deprived not only the producer of the Work from income

  that could have been derived when this film was shown in public theaters and

  offered for sale or rental, but also all persons involved in the production and

  marketing of this film, numerous owners of local theaters and retail outlets in

  Hawai’i and their employees, and, ultimately, the local economy. The Defendants’s

  misconduct therefore offends public policy.

           111.107.      The Plaintiff has suffered damages that were proximately caused

  by the Defendants’s contributory copyright infringement including, but not limited

  to lost sales, price erosion, and a diminution of the value of its copyright.

                             VIIIX. FOURTH CLAIM FOR RELIEF
                      (Direct Copyright Infringement against all Defendants)

           112.108.      Plaintiff re-alleges and incorporates by reference the allegations

  contained in each of the foregoing paragraphs.

           113.109.      Plaintiff is the copyright owner of the Work which contains an

  original work of authorship.

           114.110.      Defendant JOHN DOE copied the constituent elements of the

  Work when creating the torrent file.

           115. Defendant DOES 1-16 copied the constituent elements of the Work.

           116.111.      Plaintiff did not authorize, permit, or provide consent to
                                               27
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 28 of 30            PageID #:
                                     173



  Defendants to copy, reproduce, redistribute, perform, or display the Work.

           117.112.    As a result of the foregoing, Defendants violated the Plaintiff’s

  exclusive right to: (A) Reproduce the Work in copies, in violation of 17 U.S.C. §§

  106(1) and 501; (B) Redistribute copies of the Work to the public by sale or other

  transfer of ownership, or by rental, lease or lending, in violation of 17 U.S.C. §§

  106(3) and 501; (C) Perform the copyrighted Work, in violation of 17 U.S.C. §§

  106(4) and 501, by showing the Work’s images; and, (D) Display the copyrighted

  Work, in violation of 17 U.S.C. §§ 106(5) and 501, by showing individual images

  of the Work non-sequentially and transmitting said display of the Work by means

  of a device or process to members of the public capable of receiving the display (as

  set forth in 17 U.S.C. § 101’s definition of “publicly” display.).

           118.113.    Each of the Defendants’ s infringements was committed

  “willfully” within the meaning of 17 U.S.C. § 504(c)(2).

           119.114.    The Plaintiff has suffered damages that were proximately caused

  by each of the Defendants’s copyright infringements including, but not limited to

  lost sales, price erosion, and a diminution of the value of its copyright.

                                PRAYER FOR RELIEF

           WHEREFORE, the Plaintiff respectfully requests that this Court:

           (A) enter temporary, preliminary and permanent injunctions enjoining each

  Defendant from continuing to directly infringe and contribute to infringement of the

                                            28
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 29 of 30                PageID #:
                                     174



  Plaintiff’s copyrighted Work;

           (B) Entry of an Order pursuant to 17 U.S.C. §512(j) and/or 28 U.S.C §1651(a)

  that, Cloudflare and any other service provider cease providing service for the

  website: (i) yts.lt; and (iii) any mirror websites in concert with yts.lt such as, but not

  limited to yts.am and yts.ag, immediately cease said service;

           (C) that, upon Plaintiff’s request, those in privity with Defendants and those

  with notice of the injunction, including any Internet search engines, Web hosts,

  domain-name registrars, and domain name registries and/or their administrators that

  are provided with notice of the injunction, cease facilitating access to any or all

  domain names and websites through which Defendant JOHN DOE engages in the

  aforementioned infringements;

           (D) award the Plaintiff’s actual damages and Defendants’s profits in such

  amount as may be found; alternatively, at Plaintiff’s election, for maximum statutory

  damages per Work pursuant to 17 U.S.C. § 504-(a) and (c);

           (E) award the Plaintiff its reasonable attorneys’ fees and costs pursuant to 17

  U.S.C. § 505; and

           (F) grant the Plaintiff any and all other and further relief that this Court deems

  just and proper.

           The Plaintiff hereby demands a trial by jury on all issues properly triable by

  jury.

                                               29
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-3 Filed 11/27/19 Page 30 of 30   PageID #:
                                     175



           DATED: Kailua-Kona, Hawaii, August 1November 27, 2019.


                                 CULPEPPER IP, LLLC


                                 /s/ Kerry S. Culpepper
                                 Kerry S. Culpepper

                                 Attorney for Plaintiff
                                 Wicked Nevada, LLC




                                         30
  20-019A 19-cv-413
